DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 18 and 39 are amended. Claims 1-17, 19-21, 23, 35-37, 40-43 and 45 are cancelled. Claims 18, 22, 24-34, 38-39 & 44 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fine" in claim 32 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While it appears the term “fine” relates to a size of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18, 22, 24-27, 31-34, 38-39 & 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2003/0054236 A1) in view of Ho (US 2011/0318629 A1), Miller (US 2011/0091761 A1), Fraser-Bell (US 2002/0106557 A1), Bohnstedt (US 5,221,587 A), Nilsson (US 2005/0271947 A1) and Zguris (US 2005/0003726 A1) and, alternatively, over Zucker (US 2003/0054236 A1) in view of Ho (US 2011/0318629 A1), Miller (US 2011/0091761 A1), Fraser-Bell (US 2002/0106557 A1), Bohnstedt (US 5,221,587 A), Nilsson (US 2005/0271947 A1) and Mccarthy (US 2011/0143184 A1).
Regarding claim 18, 26-27 & 32, Zucker teaches a battery separator, for a lead acid battery ([0039]), comprising:											a microporous membrane (2) comprising polyethylene and silica (Fig. 1 & [0022]-[0023]); and 												prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. 			Bohnstedt teaches a separator, for a lead acid battery, comprising a microporous membrane which is impregnated with a rubber (col.3, L.27-43; col.4, L.42-45 & Example 3). In an inventive embodiment (Example 3), Bohnstedt teaches impregnating a microporous membrane with an aqueous solution including 18 wt% rubber, wherein between 17-23 wt% of 
Mccarthy teaches a lead-acid battery separator (24) comprising a polyethylene film (32) with a PAM retention mat (31) laminated on the polyethylene film on a surface adjacent to the positive electrode (30), wherein the PAM retention mat comprises a woven or non-woven mat of glass or polymer fibers (Fig. 2; [0026]-[0037]).								It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven fibers in the PAM retention mat instead of non-woven fibers as an art-recognized equivalent for the same purpose (i.e wicking of the electrolyte). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.										Zguris teaches glass fibers used in a variety of applications including battery separators including a non-woven or woven glass fiber mat ([0006]-[0007]).					Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven glass fiber mat because woven and non-woven glass fiber mats are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the instantly claimed invention is substantially identical to the battery separator of modified Zucker and thus one of ordinary skill in the art would expect the separator of modified Zucker to inherently possess the same function and properties (decelerated corrosion, shredding prevention and high depth of discharge as well as a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10hours and 6 minutes). See MPEP 2112.01 I & II. 
Regarding claim 22, Zucker teaches the PAM retention mat being coated with an electrode (4 or 6) (Fig. 1).
Regarding claims 24-25, Zucker teaches the battery separator being an envelope separator such as a pocket, a sleeve, a leaf or an "S" wrap and envelopes a positive plate, a negative plate, or both a positive plate and a negative plate of the lead acid battery ([0039]). 
Regarding claim 31, modified Zucker teaches the separator of claim 18, as shown above, but is silent as to the separator reducing acid stratification in the lead acid battery.				However, Zucker teaches a battery separator for a lead acid battery substantially identical in structure and composition to the one instantly claimed in claim 18. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are 
Regarding claims 33, modified Zucker as teaches the separator of claim 18, as shown above, but is silent as to the claimed three hour wick.							However, Zucker teaches a battery separator for a lead acid battery substantially identical in structure and composition to the one instantly claimed in claim 18. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, the above instantly claimed properties would necessarily be inherently present within the separator of Zucker. See MPEP 2112.01 I & II.
Regarding claim 34, Zucker teaches the PAM retention mat comprising synthetic fibers, synthetic wood pulp, glass fibers, natural fibers, coated fibers or combinations thereof ([0031]-[0032]).
Regarding claim 38, Zucker teaches the PAM retention mat having a thickness of equal to or greater than about 0.2 mm ([0018]).
Regarding claim 39, Zucker teaches a lead acid battery comprising a negative electrode 5, a positive electrode 4, an electrolyte ([0039]) and a battery separator comprising a microporous membrane 2 comprising polyethylene and silica (Fig. 1 & [0022]-[0023]), and a positive active material (PAM) retention mat 3’ affixed or laminated thereto, said PAM retention mat comprising fine glass fibers, wherein said PAM retention mat is a nonwoven mat facing or is in prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.						Bohnstedt teaches a separator, for a lead acid battery, comprising a microporous membrane which is impregnated with a rubber (col.3, L.27-43; col.4, L.42-45 & Example 3). In In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.										Zguris teaches glass fibers used in a variety of applications including battery separators wherein a glass fiber mat is either non-woven or woven ([0006]-[0007]).				prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the instantly claimed invention is substantially identical to the battery separator of modified Zucker and thus one of ordinary skill in the art would expect the separator of modified Zucker to inherently possess the same function and properties (shredding prevention and a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10hours and 6 minutes). See MPEP 2112.01 I & II.		
Regarding claim 44, Zucker teaches the flooded lead-acid battery according to claim 39, as shown above, but is silent as to a three hour wick in arrange of about 2.5 cm to about 10.0 cm.		However, modified Zucker discloses a flooded lead acid battery having a substantially identical composition and structure to that of the flooded lead acid battery of instant claim 39. Thus, one of ordinary skill in the art, at the time of the invention would expect the PAM retention mat of Zucker to inherently possess the instantly claimed property of a three wick of 2.5 cm to about 10.0 cm. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I & II. 

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker, Ho, Miller, Fraser-Bell, Bohnstedt, Nilsson and Zguris, as applied to claims 18, 22, 24-27, 31-34, 38-39 & 44 above, and further in view of Whear (US 2008/0299462 A1) and, alternatively, over Zucker, Ho, Miller, Fraser-Bell, Bohnstedt, Nilsson and Mccarthy, as applied to claims 18, 22, 24-27, 31-34, 38-39 & 44 above, and further in view of Whear (US 2008/0299462 A1).
Regarding claims 28-30, modified Zucker teaches the separator of claim 18, as shown above, but is silent as to the microporous membrane having a ribbed profile (claim 28), wherein the ribbed profile includes ribs running in a machine direction on a side of the microporous membrane facing the positive electrode or PAM of the flooded lead acid battery (claim 29), wherein the ribbed profile further includes ribs running in a cross machine direction on a side of the microporous membrane facing a negative electrode or negative active material (NAM) of the flooded lead acid battery (claim 30). 									Whear teaches a battery separator, for a lead acid battery, comprising a microporous membrane having a ribbed profile including ribs running in a machine direction (MD direction) and a cross machine direction (CMD direction) on both sides of the microporous membrane facing the positive electrode (or PAM) and the negative electrode (or NAM) of the flooded lead acid battery ([0012]).											It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide ribs running in the machine direction of the microporous membrane facing the positive electrode or PAM and ribs running in the cross machine direction of the side of the microporous membrane facing the negative electrode or NAM in order to stiffen the microporous membrane as taught by Whear ([0006]). 

Response to Arguments
Applicant’s arguments with respect to claims 18 & 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 18 & 39 has prompted a new ground of rejection as shown above. As instantly claimed, the subject matter of claims 18 & 39 is found to be obvious over the combined teachings of Zucker, Ho, Miller, Fraser-Bell, Bohnstedt, Nilsson and Zguris and, alternatively, over the combined teachings of Zucker, Ho, Miller, Young, Bohnstedt, Nilsson and Mccarthy.			Thus, in view of the foregoing, claims 18, 22, 24-34, 38-39 & 44 stand rejected.
						 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727